UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2138


JOSEPH J. BELLINGER,

                    Trustee - Appellant,

             v.

JOYCE E. BUCKLEY,

                    Debtor - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:17-cv-00068-JKB)


Submitted: April 30, 2018                                         Decided: May 9, 2018


Before GREGORY, Chief Judge, and DUNCAN and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph J. Bellinger, Baltimore, Maryland, James M. Hoffman, OFFIT KURMAN, P.A.,
Bethesda, Maryland, for Appellant. Christina L. Thomas, Robert M. Stahl, IV, LAW
OFFICES OF ROBERT M. STAHL, LLC, Lutherville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Joseph J. Bellinger, the trustee in Joyce Buckley’s Chapter 7 bankruptcy

proceeding, appeals from the district court’s order affirming the bankruptcy court’s order

overruling Bellinger’s objection to Buckley’s claimed exemption in certain real property.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Bellinger v. Buckley, No. 1:17-cv-00068-JKB (D.

Md. Aug. 29, 2017).     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             AFFIRMED




                                            2